Certiorari dismissed, June 11, 2012



                             UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1729


JOHN RODGERS BURNLEY,

                Plaintiff - Appellant,

          v.

COLONEL BRYAN T. NORWOOD, Chief of Police for the City of
Richmond;   JOHN  VENUTI,  Chief   of  Police  -   Virginia
Commonwealth University; HOWARD J. HICKS, Captain; WILLIAM
C. MEADOWS, Lieutenant; AMIRA SLEEM, #3076 Police Officer;
BENJAMIN TODERICO, #2614 Police Officer; UNKNOWN NAMED
POLICE OFFICERS FOR THE CITY OF RICHMOND; JOAN E. JONES;
WILLIAM P. WILSON; JEAN J. WILSON; HAZEL MILES; TYRONE M.
MILLER; MICHAEL G. MILLER; WALTER EDWARD BAKER; CITY OF
RICHMOND, MUNICIPALITY; CITY OF RICHMOND POLICE DEPARTMENT;
ANDREW CARR,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00264-HEH)


Submitted:   November 17, 2011             Decided:      November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Rodgers Burnley, Appellant Pro Se.    M. Janet Palmer, CITY
ATTORNEY’S  OFFICE,  Richmond,   Virginia;   Milligan  Grinstead
Goldsmith, Jeffrey Dean McMahan, Jr., William N. Federspiel,
Robert Michael Tyler, MCGUIREWOODS, LLP, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             John    Rodgers    Burnley       seeks    to     appeal      the   district

court’s    order    denying    relief    on    his     42    U.S.C.       § 1983   (2006)

complaint.      We    dismiss    the     appeal       for    lack    of     jurisdiction

because the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on August 4, 2010.          The notice of appeal was filed on July 11,

2011.     Because Burnley failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We deny Burnley’s motion to strike.                      We

dispense     with    oral     argument     because          the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED




                                          3